PER CURIAM.
Order reversed, and motion, denied, without costs of this appeal to either party, upon condition that plaintiff stipulate in writing, within five days after service of a copy of this order with notice of entry thereof, that it will admit as proven upon the trial the facts stated in the written stipulation already made and the additional facts covered by the verbal stipulation referred to in the order. If such stipulation be not given the order is affirmed with $10 costs and disbursements.